Case 4:20-cr-02062-RCC-DTF Document 1 Filed 06/26/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA.
United States of America DOCKET NO.
ce v.
Cynthia Mary Roberson DOB: 1957; United States = |MAGISTRATE'S CASE NO.
Larry Gantt DOB: 1956; United States 20-02916M/

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii) and 1324(a)(1)(A)(¥)).

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about June 25, 2020, in the District of Arizona, Cynthia Mary Roberson and Larry Gantt, named
herein as defendant, did knowingly and intentionally combine, conspire, confederate, and agree with each other and other persons,
known and unknown, to transport certain illegal aliens, including Pedro Ariel Zelaya-Vasquez and Audelina Rosidalia Perez-
Perez; in violation of Title 8, United States Code, Sections 1324(a)(1){A) (ii) and 1324(a)(I)(A}()@.

COUNT 2 (Felony) On or about June 25, 2020, in the District of Arizona, Cynthia Mary Roberson and Larry Gantt, knowing
and in reckless disregard of the fact that certain illegal aliens, including Pedro Ariel Zelaya- Vasquez had come to, entered and
remained in the United States in violation of law, did transport and move said aliens within the United States. by means of
transportation and otherwise, in furtherance of such violation of law; in violation of Title 8, United States Code, Sections

1324(a)(1)(A) (id).

COUNT 2 (Felony) On or about June 25, 2020, in the District of Arizona, Cynthia Mary Roberson and Larry Gantt, knowing
and in reckless disregard of the fact that certain illegal aliens, including Audelina Rosidalia Perez-Perez, had come to, entered
and remained in the United States in violation of law, did transport and move said aliens within the United States by means of
transportation and otherwise, in furtherance of such violation of law, in violation of Title 8, United States Code, Sections

1324(a)(1)(A) (ii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On.or about June 25, 2020, in the District of Arizona (Sells), United States Border Patrol Agents (BPA) saw when a Tohono
O’odham Police Department (TOPD) Officer stopped a 2017 Buick Encore on FR-19. The agent stopped to assist the officer.
The officer said he stopped the Buick the driver failed to signal before stopping or slowing down, and for a stop sign violation.
There were five passengers in the back seats who were wearing camouflage clothing. Four of the passengers were still wearing
carpet booties. All five passengers admitted they were in the U.S. illegally, including Pedro Ariel Zelaya-Vasquez and Audelina
Rosidalia Perez-Perez. The driver was identified as Cynthia Mary Roberson and the front seat passenger as Larry Gantt.

Pedro Ariel Zelaya-Vasquez was previously removed from the U.S. on September 26, 2012 through San Antonio, Texas.
Audelina Rosidalia Perez-Perez was previously removed on October 15, 2018 through Harlingen, Texas.

In a post-Miranda statement, Gantt said he recently moved from New York to Mesa. Roberson asked him if he wanted to go
sightseeing. He explained that he remember seeing mile marker four or five and realized he was way too close to the border and
told Roberson to turn around. Their vehicle overheatéd and they had to stop to let it cool down. While waiting, a group of
individuals asked them for a ride and he agreed to transport them further north. He claimed he did not know they were illegal
aliens. Gantt claimed because he has never been near the border and he knows nothing about alien smuggling. He added that if
he decided to transport illegal aliens and had the knowledge, he would have asked for half of money up front, and collected the

rest later.

In a post-Miranda statement, Roberson said that while they were sightsecing and they had car trouble. Gantt was outside the
car checking the engine when he got back inside, he said some people were going to help them. She claimed she did not see
atryone get in the vehicle and did not know there were people in the back until they were stopped by TOPD.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

-| Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is RICARDO ISLAVA Sh iniceserssenen naa
true and correct to the best of my knowledge. OFFICIAL ‘TMTLE
AUTHORIZED BY: AUSA TAA NCA Border Patrol Agent _
Sworn by telephone x o\
SIGMADORE GF MA GISTF TE JUDGE DATE
KAgidra (|, 2) Cupar. June 26, 2020

D

 

 

 

 

  

 

 

 

See Federal rales of at Hailes 3, 4.J, and 54

 

 
